Exhibit 10.1

 

 

TERM LOAN AGREEMENT

Dated as of August 11, 2017

among

THERMO FISHER SCIENTIFIC INC.,

as the Company,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      22  

1.03

  Accounting Terms      23  

1.04

  Rounding      24  

1.05

  Times of Day      24  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     24  

2.01

  Committed Loans      24  

2.02

  Borrowings, Conversions and Continuations of Committed Loans      24  

2.03

  Voluntary Prepayments and Reduction of Commitments      25  

2.04

  Termination of Commitments      26  

2.05

  Repayment of Loans      26  

2.06

  Interest      26  

2.07

  Fees      27  

2.08

  Computation of Interest and Fees      27  

2.09

  Evidence of Debt      27  

2.10

  Payments Generally; Administrative Agent’s Clawback      27  

2.11

  Sharing of Payments by Lenders      29  

2.12

  Defaulting Lenders      29  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     30  

3.01

  Taxes      30  

3.02

  Illegality      34  

3.03

  Inability to Determine Rates      35  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      35  

3.05

  Compensation for Losses      37  

3.06

  Mitigation Obligations; Replacement of Lenders      37  

3.07

  Survival      38  

ARTICLE IV. CONDITIONS PRECEDENT

     38  

4.01

  Conditions to Effectiveness      38  

4.02

  Conditions to Borrowings      39  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     40  

5.01

  Existence, Qualification and Power      40  

5.02

  Authorization; No Contravention      40  

5.03

  Governmental Authorization      41  

5.04

  Binding Effect      41  

5.05

  Financial Statements; No Material Adverse Effect      41  

5.06

  Litigation      41  

5.07

  Ownership of Property; Liens      42  

5.08

  Environmental Compliance      42  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.09

  Insurance      42  

5.10

  Taxes      42  

5.11

  ERISA Compliance      42  

5.12

  Margin Regulations; Investment Company Act      43  

5.13

  Disclosure      43  

5.14

  Compliance with Laws      43  

5.15

  Taxpayer Identification Number; Other Identifying Information      43  

5.16

  EEA Financial Institutions      43  

5.17

  Sanctions and Anti-Corruption      44  

ARTICLE VI. AFFIRMATIVE COVENANTS

     44  

6.01

  Financial Statements      44  

6.02

  Certificates; Other Information      45  

6.03

  Notices      46  

6.04

  Payment of Obligations      46  

6.05

  Preservation of Existence, Etc.      47  

6.06

  Maintenance of Properties; Maintenance of Insurance      47  

6.07

  Compliance with Laws      47  

6.08

  Inspection Rights; Books and Records      47  

6.09

  Use of Proceeds      47  

ARTICLE VII. NEGATIVE COVENANTS

     47  

7.01

  Liens      47  

7.02

  Subsidiary Indebtedness      49  

7.03

  Fundamental Changes      50  

7.04

  Dispositions      50  

7.05

  Transactions with Affiliates      51  

7.06

  Consolidated Leverage Ratio      51  

7.07

  Consolidated Interest Coverage Ratio      52  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     52  

8.01

  Events of Default      52  

8.02

  Remedies Upon Event of Default      54  

8.03

  Application of Funds      54  

ARTICLE IX. ADMINISTRATIVE AGENT

     55  

9.01

  Appointment and Authority      55  

9.02

  Rights as a Lender      55  

9.03

  Exculpatory Provisions      55  

9.04

  Reliance by Administrative Agent      56  

9.05

  Delegation of Duties      56  

9.06

  Resignation of Administrative Agent      57  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      58  

9.08

  No Other Duties, Etc.      58  

9.09

  Administrative Agent May File Proofs of Claim      58  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X. MISCELLANEOUS

     59  

10.01

  Amendments, Etc.      59  

10.02

  Notices; Effectiveness; Electronic Communication      60  

10.03

  No Waiver; Cumulative Remedies; Enforcement      61  

10.04

  Expenses; Indemnity; Damage Waiver      62  

10.05

  Payments Set Aside      64  

10.06

  Successors and Assigns      65  

10.07

  Treatment of Certain Information; Confidentiality      68  

10.08

  Right of Setoff      69  

10.09

  Interest Rate Limitation      69  

10.10

  Counterparts; Integration; Effectiveness      70  

10.11

  Survival of Representations and Warranties      70  

10.12

  Severability      70  

10.13

  Replacement of Lenders      70  

10.14

  Governing Law; Jurisdiction; Etc.      71  

10.15

  Waiver of Jury Trial      72  

10.16

  No Advisory or Fiduciary Responsibility      72  

10.17

  Electronic Execution of Assignments and Certain Other Documents      73  

10.18

  USA PATRIOT Act Notice      73  

10.19

  Judgment Currency      73  

10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      74  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.08    Environmental Matters
7.01    Existing Liens 7.02    Existing Indebtedness 7.04    Permitted
Dispositions 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

Form of

 

A      Committed Loan Notice B      [Intentionally Omitted] C      Note D     
Compliance Certificate E      Assignment and Assumption F      [Intentionally
Omitted] G      [Intentionally Omitted] H      [Intentionally Omitted] I     
U.S. Tax Compliance Certificates

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of August 11,
2017, among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the
“Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

R E C I T A L S

The Company has requested that the Lenders provide a term loan credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein, the proceeds of which will be used (a) to fund, in part, the Acquisition
including the refinancing of certain existing Indebtedness of Target and (b) to
pay all or a portion of the costs incurred by the Company or any of its
Subsidiaries in connection with the Transactions.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by the Company, directly or indirectly
through one or more of its Subsidiaries, of the Target (including, without
limitation, pursuant to a compulsory acquisition of shares in the Target from
each remaining minority shareholder in accordance with section 2:92a or, if
applicable, section 2:201a of the Dutch Civil Code if the Compulsory Acquisition
Threshold (as defined in the Acquisition Agreement) has been achieved or, if the
Compulsory Acquisition Threshold has not been achieved and the Asset Sale
Threshold (as defined in the Acquisition Agreement) has been achieved and if
permitted pursuant to the Acquisition Agreement, the Asset Sale and the
Liquidation and Second Step Distribution (each as defined in the Acquisition
Agreement)) pursuant to the Acquisition Agreement and the implementation of the
Post-Offer Reorganization (as defined in the Acquisition Agreement).

“Acquisition Agreement” means that certain Purchase Agreement, dated as of
May 15, 2017, among the Company, Thermo Fisher (CN) Luxembourg S.á r.l. and the
Target (and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith).

“Acquisition Closing Date” means the date the Acquisition is consummated
pursuant to the Acquisition Agreement.

“Acquisition Conditions” means the following conditions:

(a) The following representations and warranties shall be true and correct on
and as of the Acquisition Closing Date: (i) such representations and warranties
made by the Target in the Acquisition Agreement as are material to the interests
of the Arranger and the Lenders, but only to the extent that the Company (or any
of its affiliates) has the right to terminate its obligations under the
Acquisition Agreement (or to refuse to consummate the Offer) as a result of a
breach of such representations in the Acquisition Agreement (determined without
regard to whether any notice is required to be delivered by



--------------------------------------------------------------------------------

the Company) and (ii) each of the representations and warranties of the Company
contained in Sections 5.01(a) (with respect to the Company only), 5.01(b)(ii),
5.02(a), 5.04, 5.12(a) (but only the first sentence thereof), 5.12(b) and 5.17
(but solely as and to the extent set forth in the fourth sentence of
Section 5.17(a) and the second sentence of Section 5.17(b)).

(b) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company confirming, as of the Acquisition Closing
Date, the satisfaction (unless waived by the Required Lenders) of the conditions
specified in clauses (c), (d), (e), (f) and (g) below.

(c) Except as (A) set forth in the Company Letter (it being understood that any
information, item or matter set forth therein shall be deemed disclosure with
respect to, and shall be deemed to apply to, and qualify this clause (c) to the
same extent that it would be deemed, pursuant to the terms of the Acquisition
Agreement, disclosure with respect to, and to apply to, and qualify the
representation set forth in, Section 3.11(a) of the Acquisition Agreement) or
(B) set forth in any Company SEC Documents publicly available at least two
(2) Business Days (as defined in the Acquisition Agreement) prior to the date of
the Acquisition Agreement (but excluding any forward-looking disclosures set
forth in any “risk factors” section, any disclosures in any “forward-looking”
statements section and any other disclosures included therein to the extent they
are cautionary, predictive or forward-looking in nature, it being understood
that any factual information contained within such sections shall not be
excluded), since October 31, 2016 through the date of the Acquisition Agreement
there has not been any fact, change, event, development, occurrence or effect
that has had or would reasonably be expected to have, individually or in the
aggregate, a Target Material Adverse Effect.

(d) Since the date of the Acquisition Agreement there shall not have occurred
any fact, change, event, development, occurrence or effect that would have or
would reasonably be expected to have, individually or in the aggregate, a Target
Material Adverse Effect; provided that clause (ii) of the definition of Target
Material Adverse Effect shall be excluded from such definition for the purposes
of determining the satisfaction of this clause (d).

(e) The Company shall have paid (or, substantially concurrently with the funding
under this Agreement, shall pay) for all shares of the Target initially validly
tendered in the Offer pursuant to the Acquisition Agreement; provided that no
amendment, modification or waiver of any term thereof or any condition to the
Company’s obligation to consummate the Acquisition thereunder or consent granted
thereunder will be made or granted by the Company or its Subsidiaries, as the
case may be, without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of the Arranger (other than any such
amendment, modification or waiver or consent that is not materially adverse to
any interest of the Arranger or the Lenders, it being understood that any
(i) increase in the purchase price (other than an increase composed entirely of
equity (or the proceeds of equity)) of the Target, (ii) any reduction of more
than 10% of the Offer Consideration or (iii) modification, consent, amendment or
waiver to the Acquisition Agreement that (A) modifies the definition of Minimum
Condition such that the percentage referenced therein is less than 66 2/3%, or
(B) makes any modification to Section 2.04(a)(iv) or Section 2.05(a) of the
Acquisition Agreement (pertaining to the Company’s representation on the
Target’s board of directors) that would result in less than a majority of the
directors on the Company board as of the Acquisition Closing Date being
directors designated by the Company or any of its subsidiaries (determined
immediately prior to the Acquisition Closing Date) (with each term capitalized
in this paragraph, if not otherwise defined in this Agreement, having the
meaning assigned to such term in the Acquisition Agreement on the date hereof)
in each case, will require the consent of the Arranger, which consent shall not
be unreasonably withheld or delayed, with any decrease of the Offer
Consideration (including any reduction of less than 10% of the Offer
Consideration) to be allocated to prepay the Loans hereunder (unless the
Arranger consents to an alternative allocation)).

 

2



--------------------------------------------------------------------------------

(f) Substantially concurrently with the consummation of the Acquisition on the
Acquisition Closing Date, the Target’s Credit Agreement dated as of March 11,
2014 among the Target, certain of its affiliates and UBS AG, Stamford Branch, as
Administrative Agent and the other agents party thereto (as amended or modified
and including any refinancing or replacement thereof) and all commitments
thereunder shall be terminated in full and all principal, interest and accrued
and unpaid invoiced fees and expenses thereunder then outstanding shall be
repaid in full, and the Company shall have provided evidence reasonably
satisfactory to the Arranger of the same (which shall be provided by a
certificate of a Responsible Officer of the Company).

(g) No Event of Default under Section 8.01(f) of the Company shall have occurred
and be continuing on the Acquisition Closing Date.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
United Kingdom Bribery Act 2010, each as amended, and the rules and regulations
thereunder.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
or, after the Closing Date, the Outstanding Amount, represented by such Lender’s
Commitment or Loans, as applicable, at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following rate, expressed in
basis points per annum, corresponding to the applicable Debt Ratings as set
forth below:

 

Pricing Level

  

Debt Ratings S&P/Moody’s

   Applicable Rate
for
Eurocurrency Rate
Loans     Applicable Rate
for
Base Rate Loans  

1

   A- / A3 or better      0.875 %      0.000 % 

2

   BBB+ / Baa1      1.000 %      0.000 % 

3

   BBB/Baa2      1.125 %      0.125 % 

4

   BBB-/Baa3      1.250 %      0.250 % 

5

   < BBB- / Baa3      1.625 %      0.625 % 

“Debt Ratings” means, as of any date of determination, the ratings as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
Rating Agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective Debt Ratings issued by the Rating Agencies differ by more than
one level, then the Pricing Level that is one Pricing Level lower than the
higher of such Debt Ratings shall apply; (c) if the Company has only one Debt
Rating, then the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
effective as of the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Ratings shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change; provided, that if no such public announcement is made, such
change in the Applicable Rate shall be effective on the date the change in the
Debt Ratings is effective.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary) and, solely in the case of an actual or potential
conflict of interest, one additional counsel (and one additional regulatory
counsel and one additional local counsel in each affected jurisdiction to the
extent reasonably necessary) to each Person affected by such conflict of
interest.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability End Date” means the date that is seven calendar days after the
Effective Date.

“Availability Period” means the period from and including the Effective Date to
the earlier of (a) the Availability End Date and (b) the date of termination of
all of the Aggregate Commitments pursuant to Section 2.03 or Section 2.04.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrowing” means the borrowing of simultaneous Committed Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Borrowing Officer” means any Responsible Officer of the Company or assistant
treasurer of the Company or any other individual designated in writing by a
Responsible Officer of the Company.

“Bridge Commitments” means the commitments to provide a bridge facility to fund,
in part, the Acquisition, including the payment of existing Target indebtedness,
and to pay all or a portion of the costs incurred by the Company or any of its
subsidiaries in connection with the Transactions, pursuant to the terms of the
commitment letter, dated as of May 15, 2017, among the Company, Goldman Sachs
Bank

 

5



--------------------------------------------------------------------------------

USA and Goldman Sachs Lending Partners LLC, as supplemented by the Supplemental
Commitment Letter, dated as of May 26, 2017, among the Company, Goldman Sachs
Bank USA, Goldman Sachs Lending Partners LLC, and, as joining parties Bank of
America, N.A., Barclays Bank PLC, Citibank, N.A., HSBC Bank USA, N.A., JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day that is also a London Banking Day.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement or otherwise.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis; or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Company shall cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the Closing Date or
(ii) whose election by the board of directors of the Company, or whose
nomination for election by the shareholders of the Company, was approved (such
approval either by specific vote or by approval of the Company’s proxy
statement) by a vote of at least a majority of the directors of the Company who
were either directors on the Closing Date or whose election or nomination was
previously so approved.

 

6



--------------------------------------------------------------------------------

“Closing Date” means the Business Day during the Availability Period on which
all the conditions precedent in Section 4.02 are satisfied or waived in
accordance with Section 10.01 and on which the Borrowings are made.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Company pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments on the date hereof is $1,500,000,000.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Letter” has the meaning specified in the Acquisition Agreement.

“Company Materials” has the meaning specified in Section 6.02.

“Company Related Parties” means, the Company’s Subsidiaries and the directors
and senior officers of the Company and of the Company’s Subsidiaries.

“Company SEC Documents” has the meaning specified in the Acquisition Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (vi) any extraordinary, unusual or
non-recurring cash expenses or losses to the extent that they do not exceed, in
the aggregate,

 

7



--------------------------------------------------------------------------------

$75,000,000 during such period, (vii) stock-based compensation expense, and
(viii) non-recurring cash charges incurred in the four consecutive fiscal
quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, related to
(a) the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $150,000,000
in the aggregate for such four consecutive fiscal quarter period and
(b) additional Qualified Acquisitions over the life of this Agreement, including
related non-recurring integration costs of the Company and its Subsidiaries, in
an aggregate amount not to exceed $250,000,000 for such four consecutive fiscal
quarter period,  minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) interest income, (ii) any extraordinary,
unusual or non-recurring non-cash income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash gains on the sales of assets outside of the
ordinary course of business), (iii) any extraordinary, unusual or non-recurring
cash income or gains to the extent they exceed, in the aggregate, $75,000,000
during such period, and (iv) income tax credits (to the extent not netted from
income tax expense).

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the total cash interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (excluding all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing but including net costs under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition and any other
acquisition or sale of a Subsidiary or operating division thereof, in each case,
for more than $50,000,000, to (b) Consolidated Interest Expense as of such date.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) all Indebtedness of the Company and its Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended; provided, however, that Consolidated EBITDA shall be calculated on a Pro
Forma Basis to give effect to the Acquisition and any other acquisition or sale
of a Subsidiary or operating division thereof, in each case, for more than
$50,000,000.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries, the net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.

“Consolidated Total Tangible Assets” means, as of any date of determination, the
total assets of the Company and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP, but excluding Intangible Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans at such time.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(i) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (ii) in
the case of a solvent Lender, a precautionary Undisclosed Administration with
respect to such Lender, in any such case where such ownership interest or action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license (excluding any
license of intellectual property in the ordinary course of business), lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any (a) equity issuances, or
(b) dividends or distributions to any holders of equity interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any financial institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, or legally binding governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or a determination that a Multiemployer Plan is or is expected to be in
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the ICE Benchmark Administration Limited LIBOR rate or the
successor thereto as approved by the Administrative Agent if the ICE Benchmark
Administration Limited is no longer making a LIBOR rate available (“LIBOR”) as
published by Bloomberg (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) (a “Screen Rate”) at or about 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the Screen Rate, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

Notwithstanding anything to the contrary in the foregoing definition of
Eurocurrency Rate, if the Eurocurrency Rate (including the Interpolated Screen
Rate) is less than zero, it shall be deemed equal to zero for purposes of this
Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” All Committed
Loans that are Eurocurrency Rate Loans must be denominated in Dollars.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with
Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of July 1, 2016 (as amended from time to time) among the
Company, certain Subsidiaries of the Company from time to time party thereto,
Bank of America, as administrative agent, and the lenders party thereto, and any
replacements, refinancings, refundings, renewals or extensions thereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing such an official government
agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate shall be less
than zero it shall be deemed zero for purposes of this Agreement.

“Fee Letter” means the letter agreement, dated August 11, 2017, among the
Company, Bank of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated
related to this Agreement.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the FASB Accounting Standards Codification or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (2) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

“Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above, (j) all obligations of the kind referred to in clauses (a) through
(i) above secured by any Lien on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, and (k) for the purposes of
Section 8.01(e) only, all obligations of such Person in respect of Swap
Contracts. It is understood that obligations in respect of a Permitted
Securitization shall not constitute Indebtedness.

 

13



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the Company in its Committed
Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

14



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company of any Loan Document to which it is a party or the rights or remedies of
the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company (a) whose revenues are greater than 5% of the consolidated revenues
of the Company and its Subsidiaries for the most recent fiscal year of the
Company for which financial statements are available or (b) the book value of
whose assets is greater than 5% of the book value of the total consolidated
assets of the Company and its Subsidiaries as of the end of such fiscal year, in
each case determined in accordance with GAAP.

“Maturity Date” means the earlier of (a) date that is 364 days after the
Effective Date and (b) the date that is five Business Days after the earliest of
the following: (i) the Acquisition Closing Date if each of the Acquisition
Conditions is not satisfied on the Acquisition Closing Date, (ii) the
abandonment (upon written notification thereof by the Company) or termination of
the Acquisition Agreement, and (iii) 11:59 p.m. (New York City time) on
February 15, 2018 if the Acceptance Time (as defined in the Acquisition
Agreement) has not occurred at or prior to such time, unless the Acquisition
Closing Date has occurred on or before such date on the terms and subject to the
conditions set forth in the Acquisition Conditions; provided, however, in each
case that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

 

15



--------------------------------------------------------------------------------

“Minimum Condition” has the meaning specified in the Acquisition Agreement and
which, for the avoidance of doubt, will include any elections that the Company
may make with respect to the Minimum Condition as set forth therein.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender to the Company, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Offer” has the meaning specified in the Acquisition Agreement.

“Offer Consideration” has the meaning specified in the Acquisition Agreement.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

16



--------------------------------------------------------------------------------

“Other Taxes” means all present or future recording, stamp or documentary taxes
or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Company under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a participation,
transfer or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document and Excluded Taxes.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any Borrowings and prepayments or
repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate reasonably determined by the Administrative Agent, in
accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Securitization” means any Securitization Transaction, provided that
the aggregate amount of the financing represented by such transactions at any
one time outstanding does not exceed $400,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Offer Reorganization” has the meaning specified in the Acquisition
Agreement.

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the Acquisition or any
other acquisition, any asset sale of a Subsidiary or operating entity for which
historical financial statements for the relevant period are available or any
incurrence of Indebtedness (including pro forma adjustments arising out of
events which are directly attributable to such acquisition, asset sale or any
incurrence of Indebtedness, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the SEC, and such
other adjustments as are reasonably satisfactory to the Administrative Agent, in
each case as certified by

 

17



--------------------------------------------------------------------------------

the chief financial officer of the Company) using, for purposes of determining
such compliance, the historical financial statements of all entities or assets
so acquired or sold and the consolidated financial statements of the Company and
its Subsidiaries, which shall be reformulated as if such acquisition or asset
sale, and all other acquisitions or asset sales that have been consummated
during the period, and any Indebtedness or other liabilities to be incurred or
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means a transaction permitted under this Agreement and
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going concern or business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires at least a majority (in number of votes) of
the Equity Securities of a person if the aggregate amount of Indebtedness
incurred by the Company and its Subsidiaries to finance the purchase price and
other consideration for such transaction, plus the amount of Indebtedness
assumed by the Company and its Subsidiaries in connection with such transaction,
is at least $3,000,000,000 of Indebtedness.

“Rating Agency” means either of S&P or Moody’s.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Company
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. If at any time there is more than one
Lender (it being understood for purposes of this sentence that a Lender and its
Controlled Affiliates shall be deemed one Lender) party hereto and one Lender
(including its Controlled Affiliates) would otherwise constitute the Required
Lenders, “Required Lenders” shall mean such Lender (and its Controlled
Affiliates) that would otherwise constitute the Required Lenders and at least
one additional non-Affiliated Lender.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer or any senior vice
president of such Person and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so

 

18



--------------------------------------------------------------------------------

designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of such Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01 and 7.04.

“S&P” means Standard & Poor’s Financial Services LLC. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Persons Lists” means Specially Designated Nationals List, Foreign
Sanctions Evader List, or Sectoral Sanctions Identifications List, or similar
lists maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate.”

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

19



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Target” means Patheon, N.V.

“Target Material Adverse Effect” means any fact, change, event, development,
occurrence or effect (each, an “Effect”) that, individually or in the aggregate,
(i) materially adversely affects, or would reasonably be expected to materially
and adversely affect, the business, assets, results of operations or financial
condition of the Company (for the purposes of this paragraph, as defined in the
Acquisition Agreement) and its Subsidiaries (for the purposes of this paragraph,
as defined in the Acquisition Agreement), taken as a whole, or (ii) prevents or
materially impairs the ability of the Company (for the purposes of this
paragraph, as defined in the Acquisition Agreement) to consummate the
Transactions (for the purposes of this paragraph, as defined in the Acquisition
Agreement); provided, that, subject to the next occurring proviso in this
definition, no Effect relating to or arising from any of the following shall be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Target Material Adverse Effect pursuant to subsection (i) of
this definition: (A) general economic conditions (or changes in such conditions)
in the United States, The Netherlands or any other country or region in the
world in which the Company (for the purposes of this paragraph, as defined in
the Acquisition Agreement) or its Subsidiaries (for the purposes of this
paragraph, as defined in the Acquisition Agreement) conduct business, including
any adverse development regarding the European Union, one or more of its member
states (including one or more member states leaving or being forced to leave the
European Union) and the Eurozone (including one or more member states leaving or
being forced to leave the Eurozone), or conditions in the global economy in
general; (B) changes in any financial, debt, credit, capital, banking or
securities markets or conditions; (C) changes in interest, currency or exchange
rates or in the price of any commodity, security or market index; (D) changes
after the date of the Acquisition Agreement in applicable Law (for the purposes
of this paragraph, as defined in the Acquisition Agreement) (or the enforcement
or interpretation thereof), changes after the date of the Acquisition Agreement
in GAAP (for the purposes of this paragraph, as defined in the Acquisition
Agreement) or other applicable accounting standards, including Dutch GAAP (for
the purposes of this paragraph, as defined in the Acquisition Agreement) (or the
interpretation thereof), and changes after the date of the Acquisition Agreement
in stock exchange rules or listing standards (or the enforcement or
interpretation thereof); (E) changes in the industries in which the Company (for
the purposes of this

 

20



--------------------------------------------------------------------------------

paragraph, as defined in the Acquisition Agreement) or its Subsidiaries (for the
purposes of this paragraph, as defined in the Acquisition Agreement) operate;
(F) any change in the market price, trading volume or ratings of any securities
or indebtedness of the Company (for the purposes of this paragraph, as defined
in the Acquisition Agreement) or any of its Subsidiaries (for the purposes of
this paragraph, as defined in the Acquisition Agreement), any change or
prospective change of the ratings or the ratings outlook for the Company (for
the purposes of this paragraph, as defined in the Acquisition Agreement) or any
of its Subsidiaries (for the purposes of this paragraph, as defined in the
Acquisition Agreement) by any applicable rating agency and the consequences of
such ratings or outlook decrease, or the change in, or failure of the Company
(for the purposes of this paragraph, as defined in the Acquisition Agreement) to
meet, or the publication of any report regarding, any internal or public
projections, forecasts, guidance, budgets, predictions or estimates of or
relating to the Company (for the purposes of this paragraph, as defined in the
Acquisition Agreement) or any of its Subsidiaries (for the purposes of this
paragraph, as defined in the Acquisition Agreement) (it being understood that
the underlying facts and circumstances giving rise to any such change or failure
may, if they are not otherwise excluded from the definition of Target Material
Adverse Effect, be deemed to constitute and may be taken into account in
determining whether a Target Material Adverse Effect has occurred or will
occur); (G) the continuation, occurrence, escalation, outbreak or worsening of
any hostilities, war, police action, acts of terrorism, sabotage or military
conflicts, whether or not pursuant to the declaration of an emergency or war;
(H) the execution and delivery of the Acquisition Agreement or the announcement
or pendency of the Transactions (for the purposes of this paragraph, as defined
in the Acquisition Agreement) (including by reason of the identity of Buyer (for
the purposes of this paragraph, as defined in the Acquisition Agreement)),
including the impact thereof on the relationships, contractual or otherwise, of
the Company (for the purposes of this paragraph, as defined in the Acquisition
Agreement) and its Subsidiaries (for the purposes of this paragraph, as defined
in the Acquisition Agreement) with employees, customers, landlords, suppliers or
partners (including the termination, suspension or modification of any such
relationships), provided that the exception in this clause (H) shall not apply
for purposes of the representations and warranties in Section 3.04 of the
Acquisition Agreement; (I) the existence, occurrence or continuation of any
force majeure events, including any earthquakes, floods, hurricanes, tropical
storms, fires or other natural or manmade disasters, any epidemic, pandemic or
other similar outbreak (including any non-human epidemic, pandemic or other
similar outbreak) or any other national, international or regional calamity;
(J) any Action (for the purposes of this paragraph, as defined in the
Acquisition Agreement) brought or threatened by shareholders of the Company (for
the purposes of this paragraph, as defined in the Acquisition Agreement)
(whether on behalf of the Company (for the purposes of this paragraph, as
defined in the Acquisition Agreement) or otherwise) asserting allegations of
breach of fiduciary duty relating to the Acquisition Agreement or violations of
securities Laws (for the purposes of this paragraph, as defined in the
Acquisition Agreement) in connection with the Company Disclosure Documents (for
the purposes of this paragraph, as defined in the Acquisition Agreement);
(K) (i) any action expressly required to be taken pursuant to the Acquisition
Agreement or (ii) any action taken at the express written direction of Parent
(for the purposes of this paragraph, as defined in the Acquisition Agreement) or
Buyer (for the purposes of this paragraph, as defined in the Acquisition
Agreement); provided, in the case of this clause (K)(ii), that the Arranger has
consented to such direction by Parent (for the purposes of this paragraph, as
defined in the Acquisition Agreement) or Buyer (for the purposes of this
paragraph, as defined in the Acquisition Agreement); or (L) any item or matter
to the extent disclosed in the Company Letter (for the purposes of this
paragraph, as defined in the Acquisition Agreement); provided further, that with
respect to subclauses (A), (B), (C), (D), (E), (G) and (I), if such Effect
disproportionately affects the Company (for the purposes of this paragraph, as
defined in the Acquisition Agreement) and its Subsidiaries (for the purposes of
this paragraph, as defined in the Acquisition Agreement), taken as a whole,
compared to other similarly situated companies, then, to the extent not
otherwise excluded from the definition of Target Material Adverse Effect, only
such incremental disproportionate impact or impacts shall be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Target Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $150,000,000.

“Threshold Indebtedness” has the meaning specified in Section 8.01(e).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

“Transactions” means the Acquisition, the transactions contemplated by the Loan
Documents and the other transactions described in the Acquisition Agreement.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“Undisclosed Administration” means, with respect to a Lender that is the subject
of home jurisdiction supervision by the Dutch Central Bank (De Nederlandsche
Bank N.V.) under the Dutch Financial Supervision Act (Wet op het financieel
toezicht, “Wft”), an undisclosed administration (stille curatele) applicable to,
and imposed on, such Lender by the Dutch Central Bank (De Nederlandsche Bank
N.V.) under or based on section 1:76 of the Dutch Financial Supervision Act (Wet
op het financieel toezicht, “Wft”), as to and in relation to which the Dutch
Central Bank (De Nederlandsche Bank N.V.) has not publicly disclosed the
appointment of a custodian (curator) with regard to such Lender.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412, 430 and 436 of the Code for
the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any

 

22



--------------------------------------------------------------------------------

definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein (it being agreed that all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

(b) Changes in GAAP. If at any time any material change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

23



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject only to the conditions set forth in Section 4.02,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company in Dollars in a single draw on the Closing Date in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment. Loans borrowed under this Section 2.01 and prepaid or repaid may not
be reborrowed. Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by:
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than (i) 12:00 noon three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Committed Loans and (ii) 11:00 a.m. on the requested date of any Borrowing
of Base Rate Committed Loans. Each telephonic notice by the Company pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Borrowing Officer. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Company fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

24



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m., on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Company on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company.

(c) During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect at any time
with respect to Committed Loans.

2.03 Voluntary Prepayments and Reduction of Commitments.

(a) The Company may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and
(B) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans, and subject to Section 3.05, any such notice may state
that it is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Company (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). The Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. Amounts prepaid pursuant to this
Section 2.03(a) may not be reborrowed.

 

25



--------------------------------------------------------------------------------

(b) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments or from time to time permanently reduce the Aggregate
Commitments; provided that (a) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction (or such shorter period of time as the
Administrative Agent may determine); (b) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (c) any such notice may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may,
subject to Section 3.05, be revoked by the Company (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.

2.04 Termination of Commitments. The Aggregate Commitments shall automatically
terminate on the Closing Date after the funding thereof.

2.05 Repayment of Loans. The Company shall repay to the Administrative Agent,
for the benefit of the Lenders, on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans and
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

(b)

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

26



--------------------------------------------------------------------------------

2.07 Fees.

(a) [Reserved].

(b) Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.09 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Company and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Company in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Company shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

27



--------------------------------------------------------------------------------

(b)

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Company to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Borrowing. Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by the Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Company will not make such payment, the Administrative
Agent may assume that the Company has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Company has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

 

28



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans to any assignee or participant, other than any assignment
to the Company or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Company may request, to the
funding of any Loan in respect of which such Defaulting Lender has failed

 

29



--------------------------------------------------------------------------------

to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans to the Company under this Agreement; fourth, to the payment of
any amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.12(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) [Reserved].

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Committed Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes, provided that if any
applicable Law shall require the deduction or withholding of any Tax from any
such payment, then such Tax shall be withheld or deducted in accordance with
such Law as determined in the good faith discretion of the Company or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(f) below.

 

30



--------------------------------------------------------------------------------

(ii) If the Company or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions with respect to
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent or Lender receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. During any period in which the Administrative Agent is not a U.S.
Person, the withholding, deduction and payment over of Taxes as provided in
clauses (A) and (B) immediately above shall be made by the Company or the
Administrative Agent (rather than exclusively by the Administrative Agent).

(iii) If the Company or the Administrative Agent shall be required by any
applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(f) below, (B) the Company or the Administrative Agent, to the
extent required by such Law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions with respect to Indemnified Taxes (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Company. The Company shall, and does hereby,
indemnify the Administrative Agent and each Lender within ten days after demand
therefor for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the Company
hereunder or any other Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of such payment or
liability and the reasons thereof delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Company shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(e) below. Upon making
such payment to the Administrative Agent, the Company shall be subrogated to the
rights of the Administrative Agent pursuant to Section 3.01(e) below against the
applicable defaulting Lender (other than the right of set off pursuant to the
last sentence of Section 3.01(e)).

 

31



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Company shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Company, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return reporting such payment
or other evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.

(e) Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (i) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Company has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), (ii) the
Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and the Company, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Company in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or the Company
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subsection (e).

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times required by
applicable Law or when reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, as required by applicable
Law or if reasonably requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to withholding or deduction of Taxes or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Law or upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 (or applicable
successor form) certifying that such Lender is exempt from United States federal
backup withholding tax;

 

32



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(b) executed originals of IRS Form W-8ECI or W-8EXP (or, in either case,
applicable successor form);

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or, in
either case, an applicable successor form), as applicable; or

(d) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or an applicable successor form), as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or other successor forms), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as

 

33



--------------------------------------------------------------------------------

prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly notify the Company and the
Administrative Agent and update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so. Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Company or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.01 (or benefit equivalent to a
refund in the form of an offset or prepayment of such Taxes due for future
periods), it shall pay to the Company an amount equal to such refund or
equivalent offset or Tax prepayment (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or equivalent offset or Tax
prepayment), provided that the Company, upon the request of the Recipient,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund or
equivalent offset or Tax prepayment to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection (g), in no event
will the applicable Recipient be required to pay any amount to the Company
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund or
equivalent offset or Tax prepayment had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Company or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Law has made it unlawful, or any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions

 

34



--------------------------------------------------------------------------------

on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) if such Lender shall so request (with a copy to the
Administrative Agent), the Company shall either (at the Company’s election)
prepay all such Eurocurrency Rate Loans of such Lender or convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Company shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Administrative Agent or the Required
Lenders determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law, after the date on which a
Lender becomes a Lender hereunder, shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

35



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) [Intentionally Omitted]; or

(iv) impose on any Lender or the London interbank market any other material
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan) or to materially
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Company will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law, after
the date on which a Lender becomes a Lender hereunder, affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay to each Lender (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any

 

36



--------------------------------------------------------------------------------

reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided the
Company shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable ten days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any reasonable and invoiced
loss, cost or expense incurred by it (in each case together with a reasonably
detailed supporting calculation) as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) [Intentionally Omitted]; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
profits or margin. The Company shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice

 

37



--------------------------------------------------------------------------------

pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 10.13.

3.07 Survival. All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf electronic transmissions (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Company, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer or Borrowing Officer thereof authorized
to act as a Responsible Officer or Borrowing Officer, as the case may be, in
connection with this Agreement and the other Loan Documents to which the Company
is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in Delaware; and

(iv) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Company and the Loan Documents as the Administrative
Agent may reasonably request.

(b) The Administrative Agent’s receipt of all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that has been reasonably requested by the
Administrative Agent on behalf of any Lender not less than ten Business Days
prior to the Effective Date.

 

38



--------------------------------------------------------------------------------

(c) The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid pursuant to the terms hereof, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), at least three days prior to the Effective Date, including
fees and expenses and other compensation contemplated by the Fee Letter. Without
duplication of the foregoing, unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three days prior to the
Effective Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

4.02 Conditions to Borrowings. The obligation of each Lender to make the Loans
is subject to the satisfaction of the following conditions precedent on or
before the Availability End Date:

(a) The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.

(b) Notwithstanding anything to the contrary in Article V, the only
representations and warranties the accuracy of which shall be a condition to the
Closing Date are each of the representations and warranties of the Company
contained in Section 5.01(a) (with respect to the Company only),
Section 5.01(b)(ii), 5.02(a), 5.04, 5.12(a) (but only the first sentence
thereof), 5.12(b) and 5.17 (but solely as and to the extent set forth in the
fourth sentence of Section 5.17(a) and the second sentence of Section 5.17(b)).

(c) At least 10 days prior to the Closing Date, the Arranger shall have received
(a) audited consolidated balance sheets and related statements of income and
comprehensive income, shareholders’ equity and cash flows for the Company for
the fiscal years ended December 31, 2014, 2015 and 2016 and (in the event that
the date 10 days prior to the Closing Date occurs on a date that is more than 60
days following December 31, 2017), 2017 and (b) unaudited consolidated balance
sheets and related statements of income, shareholders’ equity and cash flows for
the Company for the fiscal quarters ended March 28, 2017, July 1, 2017 and each
subsequent fiscal quarter ended on a date that is not a fiscal year end and that
is at least 40 days before the date 10 days prior to the Closing Date, in each
case prepared in accordance with GAAP. The Company’s filing of any (a) required
audited financial statements with respect to the Company on Form 10-K or
(b) required unaudited financial statements with respect to the Company on Form
10-Q, in each case, will satisfy the requirements under clauses (a) or (b), as
applicable, of this paragraph. The Arranger hereby acknowledges that it has
received each of the financial statements for the fiscal years ended
December 31, 2014, 2015 and 2016 and the fiscal quarters ended March 28, 2017
and July 1, 2017, in each case, described in clauses (a) and (b) of the first
sentence of this clause (c).

(d) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company confirming, as of the Closing Date, the
satisfaction (unless waived by the Required Lenders) of the conditions specified
in Section 4.02(b).

(e) There shall be no outstanding loans under the Existing Revolving Credit
Agreement the proceeds of which are used to finance the Acquisition (including
any fees and expenses incurred in connection therewith) unless the Aggregate
Commitments under this Agreement have been utilized in full.

 

39



--------------------------------------------------------------------------------

(f) The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid pursuant to the terms hereof, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), including fees and expenses and other compensation
contemplated by the Fee Letter, in each case to the extent invoiced at least
three days prior to the Closing Date. Without duplication of the foregoing,
unless waived by the Administrative Agent, the Company shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least three days prior to the Closing Date.

(g) No Event of Default under Section 8.01(f) or Section 8.01(g) of the Company
shall have occurred and be continuing on the Closing Date.

(h) The Effective Date shall have occurred.

Notwithstanding the foregoing or anything to the contrary provided herein,
Articles VI, VII, and VIII of this Agreement (and any remedies relating thereto)
shall not become effective until immediately after the making of the Loans on
the Closing Date (it being understood that the occurrence of an event on or
prior to the making of the Loans on the Closing Date that would otherwise
constitute an Event of Default may constitute an Event of Default immediately
after the making of the Loans on the Closing Date pursuant to the terms of
Article VIII, if continuing or uncured immediately after the Closing Date).

Without limiting the foregoing, the failure of any representation or warranty
(other than the representations specified in Section 4.02(b)) to be true and
correct at any time when made or deemed made will not constitute the failure of
a condition precedent to the obligations of each Lender to make the Loans on the
Closing Date.

The Administrative Agent shall notify the Lenders and the Company of the
occurrence of the Effective Date and the Closing Date, and such notice shall be
conclusive and binding.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
as of the date hereof and as of the Closing Date that:

5.01 Existence, Qualification and Power. The Company and each Subsidiary thereof
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) in the case of the Company
only, execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (a), (b)(i), or (c), to the extent that failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Company of each Loan Document to which such Person is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or

 

40



--------------------------------------------------------------------------------

the creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation binding on such Person or its assets, or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect; except in each case referred to in clause
(b) or (c), to the extent that such conflict, breach, contravention, Lien,
payment or violation could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other material action by, or material notice to, or material filing with
(other than any SEC filing by the Company in compliance with the SEC disclosure
obligations), any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Company of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Company.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby and the Audited
Financial Statements show, reflect or describe all material indebtedness and
other material contingent liabilities of the Company and its Subsidiaries as of
the date thereof, in each case, to the extent required to be reflected thereon
pursuant to GAAP, including liabilities for taxes, material long term
commitments and Indebtedness other than those that are (A) not material to the
Company and its Subsidiaries as a whole or (B) are reflected in the Company’s
most recent report on Form 10-K and any subsequent reports on Form 10-Q or Form
8-K filed with the SEC.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 28, 2017 and July 1, 2017 and the respective related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in the Company’s Annual Report
on Form 10-K and any other filings with the SEC from time to time, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Company, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

5.07 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Lien, other than Liens permitted by Section 7.01.

5.08 Environmental Compliance. Except as specifically disclosed in Schedule
5.08, the Company and its Subsidiaries are in compliance with all applicable
Environmental Laws, except for such non-compliance as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 5.08, there are no pending written
claims alleging potential liability under or responsibility for violation of any
Environmental Law against or with respect to the Company and its Subsidiaries or
their respective businesses, operations and properties, except such pending
claims as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.09 Insurance. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Company and its Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

5.10 Taxes. Except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, the Company and its Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed (subject to any applicable extensions), and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

5.11 ERISA Compliance.

(a) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws; and (ii) each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification.

(b) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan and
no lien in favor of the PBGC or a Plan has arisen.

(c) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted, or to the
knowledge of the Company, could reasonably be expected to result in a Material
Adverse Effect.

 

42



--------------------------------------------------------------------------------

(d) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Pension Plan or Multiemployer Plan has been determined to be an at-risk
plan or a plan in endangered or critical status, as applicable, within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (v) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Company nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

5.12 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loan will be used for any purpose that
violates the provisions of Regulation U or any of the other Regulations of the
FRB. If requested by any Lender or the Administrative Agent, the Company will
furnish to the Administrative Agent and each Lender a statement to the forgoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

(b) The Company is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of the Company to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, contains
any untrue statement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
management projections or guidance or forward looking statements, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

5.14 Compliance with Laws. The Company and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02.

5.16 EEA Financial Institutions. The Company is not an EEA Financial
Institution.

 

43



--------------------------------------------------------------------------------

5.17 Sanctions and Anti-Corruption.

(a) The Company is not (i) currently the subject of any Sanctions, or
(ii) located, organized or residing in any Designated Jurisdiction. No Company
Related Party that is a Subsidiary of the Company is listed on the Sanctioned
Persons Lists and no Company Related Party that is a director or senior officer
of the Company or a Company Related Party that is a Subsidiary of the Company
is, to the best knowledge of the Company, listed on the Sanctioned Persons
Lists. The Company has implemented and maintains in effect policies and
procedures reasonably designed to effectuate compliance by the Company and all
Company Related Parties with applicable Sanctions. No proceeds from any Loan,
has been or will be directly or, to the knowledge of the Company, indirectly,
used by the Company, or loaned, contributed, provided or otherwise made
available by the Company, to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of or with any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, if such activity would be prohibited by Sanctions applicable to
any Person organized in the United States or the United Kingdom.

(b) The Company has implemented and maintains in effect policies and procedures
reasonably designed to effectuate compliance by the Company and all Company
Related Parties with applicable Anti-Corruption Laws. No proceeds from any Loan,
has been or will be, directly or, to the knowledge of the Company, indirectly,
used by the Company, or loaned, contributed, provided or otherwise made
available by the Company to fund any activity or business in any manner that
will result in any violation by any Person (including any Lender, the Arranger
or the Administrative Agent) of Anti-Corruption Laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

From and after the Closing Date (immediately after the Borrowing of Loans on
such date) and for so long as any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Company shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each fiscal year of the Company
(commencing with the fiscal year ending after the Closing Date), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each of the first three fiscal
quarters of each fiscal year of the Company (commencing with the first fiscal
quarter ending after the Closing Date), a consolidated balance sheet of the
Company and its

 

44



--------------------------------------------------------------------------------

Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and certified by a Responsible
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.

Notwithstanding anything to the contrary in this Section 6.01, the Company shall
not be required to deliver any financial statements to the Administrative Agent
with respect to any period for which it has timely filed its Form 10-K or Form
10-Q, as the case may be, with the SEC; provided, that such Form 10-K or Form
10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of a Responsible Officer of the Company stating
that such Responsible Officer has no knowledge of any Default under the
financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of the Company;

(c) promptly, and in any event within five Business Days after receipt thereof
by the Company or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of the Company or any Subsidiary thereof;
and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

45



--------------------------------------------------------------------------------

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, the “Company Materials”) by posting the Company Materials on Debt
Domain, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Company Materials “PUBLIC.”

6.03 Notices. Promptly, after a Responsible Officer of the Company obtains
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or the institution of proceedings or
the taking of any other action by the PBGC or any Plan with respect to the
withdrawal from or the termination or insolvency of, any Plan that, in any case,
could reasonably be expected to have a Material Adverse Effect; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached and shall be provided to the
Administrative Agent for distribution to the Lenders.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions) all (a) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where any failure thereof
could not reasonably be expected to result in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing (or equivalent status) of
the Company under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.03 or 7.04; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties; Maintenance of Insurance. Except to the extent
that, in the aggregate, non-compliance could not reasonably be expected to have
a Material Adverse Effect, (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

6.08 Inspection Rights; Books and Records. (a) Maintain proper books and records
and accounts in which full, true and correct entries in conformity with GAAP and
all Laws shall be made of all dealings and transactions material to the Company
and its Subsidiaries, taken as a whole, in relation to its business and
activities; and (b) permit representatives of any Lender, at such Lender’s own
expense (unless a Default has occurred and is continuing, in which case at the
Company’s expense), to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time but only
during normal business hours and (except in the event a Default or Event of
Default exists) upon reasonable prior notice to the Company and as often as may
reasonably be desired (but in no event more frequently than two times a year
unless an Event of Default exists) and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and, when an
Event of Default exists, with their Registered Public Accounting Firm.

6.09 Use of Proceeds. Use the proceeds of the Loans to fund, in whole or in
part, the Acquisition, including the payment of Indebtedness of Target and to
pay all or a portion of the costs incurred by the Company or any of its
Subsidiaries in connection with the Transactions.

ARTICLE VII.

NEGATIVE COVENANTS

From and after the Closing Date (immediately after the Borrowing of Loans on
that date) and for so long as any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues other than Liens on Margin Stock created, incurred
or assumed at a time when such Margin Stock constitutes Unrestricted Margin
Stock, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

47



--------------------------------------------------------------------------------

(b) Liens (including Liens of the Target or the Target’s Subsidiaries) existing
on the Effective Date and listed on Schedule 7.01 and any renewals or extensions
thereof; provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(b), and (iii) any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.02(b); and provided, further, to
the extent any change occurs between the Effective Date and the Acquisition
Closing Date solely with respect to Liens that are specifically permitted to be
incurred by the Target or the Target’s Subsidiaries pursuant to the terms of the
Acquisition Agreement (as in effect on the date hereof) which would make the
contents of such Schedule 7.01 incomplete as of the Acquisition Closing Date as
a result thereof, the Company may deliver to the Administrative Agent an updated
version of such Schedule on or prior to the Acquisition Closing Date to reflect
such additional Liens, which updated version shall replace the version of such
Schedule delivered on the Effective Date without any requirement for any
amendment or any consent by the Administrative Agent or any Lender;

(c) Liens on property of the Company and its Subsidiaries not reflected on the
consolidated balance sheet of the Company and its Subsidiaries that are limited
to amounts that have been irrevocably deposited with a financial institution;

(d) Liens for Taxes not yet delinquent, that remain payable without penalty, or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not delinquent
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings diligently conducted;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(g) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business (including deposits to secure letters of
credit issued to secure any such obligation);

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money or securing appeal or
other surety bonds related to such judgments;

(j) customary rights of setoff upon deposit accounts and securities accounts of
cash in favor of banks or other depository institutions and securities
intermediaries; provided that (i) such deposit account or securities account is
not a dedicated cash collateral account and is not subject to restrictions
against access by the Company or any of its Subsidiaries owning the affected
deposit account or other funds maintained with a creditor depository institution
in excess of those set forth by regulations promulgated by the FRB or any
foreign regulatory agency performing an equivalent function, and (ii) such
deposit account or securities account is not intended by the Company or any of
its Subsidiaries to provide collateral (other than such as is ancillary to the
establishment of such deposit account or securities account) to the depository
institution;

 

48



--------------------------------------------------------------------------------

(k) Liens arising under Cash Management Agreement pooling arrangements;

(l) any interest or title of a lessor under any lease entered into by the
Company or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(m) Liens incurred pursuant to a Permitted Securitization on the property and
rights that are subject thereto;

(n) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(o) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company and the replacement, extension or renewal of such Liens (or the
Indebtedness secured thereby); provided that (i) such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary and
(ii) no such replacement, extension or renewal of such Lien or the Indebtedness
secured thereby may (A) increase or change the assets secured by such Lien,
(B) increase the amount of Indebtedness secured by such Lien (other than by an
amount equal to the reasonable fees and expenses of such refinancing or
replacement) or (C) change any direct or indirect obligor thereof; and

(q) other Liens securing Indebtedness in an aggregate amount not to exceed, at
any time outstanding, 10% of the book value of the Consolidated Total Tangible
Assets of the Company and its Subsidiaries.

7.02 Subsidiary Indebtedness. Permit any Subsidiary to create, incur, assume or
suffer to exist any Indebtedness, except:

(a) [Intentionally Omitted];

(b) Indebtedness (including Indebtedness of the Target or the Target’s
Subsidiaries) outstanding on the Effective Date and listed on Schedule 7.02 and
additional Indebtedness incurred after the Effective Date under the revolving
credit arrangements listed on Schedule 7.02 in an aggregate principal amount at
any one time outstanding not to exceed the commitments or limits existing with
respect thereto on the date hereof and set forth on such Schedule and any
replacements, refinancings, refundings, renewals or extensions thereof; provided
that the principal amount of such Indebtedness is not increased at the time of
such replacement, refinancing, refunding, renewal or extension above the
commitments or limits set forth on such Schedule; and provided, further, to the
extent any change occurs between the Effective Date and the Acquisition Closing
Date solely with respect to Indebtedness that is specifically permitted to be
incurred by the Target or the Target’s Subsidiaries pursuant to the terms of the
Acquisition Agreement (as in effect on the date hereof) which would make the
contents of such Schedule 7.02 incomplete as of the Acquisition Closing Date as
a result thereof, the Company may

 

49



--------------------------------------------------------------------------------

deliver to the Administrative Agent an updated version of such Schedule on or
prior to the Acquisition Closing Date to reflect such additional Indebtedness,
which updated version shall replace the version of such Schedule delivered on
the Effective Date without any requirement for any amendment or any consent by
the Administrative Agent or any Lender;

(c) Indebtedness of any Subsidiary to the Company or to any other Subsidiary;

(d) [Intentionally Omitted];

(e) Guarantees by any Subsidiary in respect of Indebtedness of the Company or
any other Subsidiary otherwise permitted hereunder; provided, however, that any
Guarantees by Subsidiaries in respect of Indebtedness of the Company shall not
exceed, at any time outstanding, $50,000,000 in the aggregate;

(f) Indebtedness of one or more Subsidiaries under the Existing Revolving Credit
Agreement (and European commercial paper of a Subsidiary) in an aggregate
principal amount not to exceed $2.5 billion; and

(g) other Indebtedness of all Subsidiaries in an aggregate principal amount not
to exceed, at any time outstanding, 10% of the total book value of the
Consolidated Total Tangible Assets of the Company and its Subsidiaries.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries or (iii) the Target pursuant to the Acquisition Agreement;

(b) any Subsidiary may Dispose of all or substantially all of its assets (i)
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary or (ii) pursuant to a Disposition permitted by Section 7.04;

(c) any Subsidiary may be wound up, liquidated or dissolved, as deemed
appropriate by the Company; and

(d) any Person other than the Company or any Subsidiary may be merged or
consolidated with any Subsidiary.

Notwithstanding anything to the contrary in this Section 7.03, the Company shall
maintain its jurisdiction of organization within the United States (or any state
thereof).

7.04 Dispositions. Make any Disposition (other than any property which, at the
time of any Disposition, constitutes Unrestricted Margin Stock) or enter into
any agreement to make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

50



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company or any of its Subsidiaries to the
Company or any of its Subsidiaries;

(e) Dispositions listed on Schedule 7.04;

(f) Dispositions pursuant to a Permitted Securitization;

(g) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions; and

(h) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.04; provided that (i) at the time of such Disposition, no
Default exists or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this clause (h) in any period
of twelve consecutive months after the Closing Date shall not exceed 10% of the
book value of the total consolidated assets of the Company and its Subsidiaries
(including the Target and its Subsidiaries) in accordance with GAAP as at the
beginning of such twelve-month period (based on the most recent financial
statements of the Company prior to the beginning of such twelve-month period
that have been delivered pursuant to Section 6.01 and, to the extent that such
financial statements do not include the consolidated assets of the Target and
its Subsidiaries, calculated on a Pro Forma Basis to include the assets of the
Target and its Subsidiaries based on the most recent available financial
statements of the Target).

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any of its Subsidiaries,
(b) transactions otherwise permitted hereunder, (c) dividends and distributions
to shareholders and equityholders, or (d) transactions that do not exceed, in
the aggregate, $5,000,000 during any fiscal year.

7.06 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Company to be greater than 5.0 to 1.0
with a step down to 4.5 to 1.0 for any fiscal quarter ended at least six
(6) months after the Acquisition Closing Date; provided that, to the extent the
maximum consolidated leverage ratio set forth in the Existing Revolving Credit
Agreement (as such Existing Revolving Agreement is amended from time to time
hereafter and which shall include, for the avoidance of doubt, the manner in
which such ratio is calculated, any step ups for Qualified Acquisitions and the
relevant defined terms under such Existing Revolving Credit Agreement used in
such calculation) is more restrictive to the Company than the ratio set forth
herein on any relevant measurement date, the maximum Consolidated Leverage Ratio
applicable to this Agreement shall automatically be modified to the extent
necessary so that the maximum Consolidated Leverage Ratio permitted under this
Agreement for such measurement date is not greater than the maximum consolidated
leverage ratio permitted under the Existing Revolving Credit Agreement (as such
Existing Revolving Agreement is amended from time to time hereafter) for such
measurement date.

 

51



--------------------------------------------------------------------------------

7.07 Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any fiscal quarter of the Company to be
less than 3.0 to 1.0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. From and after the Closing Date (immediately after the
Borrowing of Loans on that date or, solely with respect to the Company under
Section 8.01(f), immediately prior the making of Loans on that date), any of the
following shall constitute an Event of Default (it being understood that the
occurrence of an event on or prior to the making of the Loans on the Closing
Date that would otherwise constitute an Event of Default may constitute an Event
of Default immediately after the making of the Loans on the Closing Date
pursuant to the terms of Article VIII, if continuing or uncured immediately
after the Closing Date):

(a) Non-Payment. The Company fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or (ii) within five days after the same becomes due, any interest on any
Loan, any fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the existence of the Company), 6.09 or Article VII; or

(c) Other Defaults. The Company fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer of the Company having
knowledge of such Default or (ii) the receipt by the Company of written notice
from the Administrative Agent or any Lender of such Default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Company or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after any applicable grace period) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (any such Indebtedness or
Guarantee, “Threshold Indebtedness”), or (B) fails to observe or perform (after
any applicable grace period) any other agreement or condition relating to any
Threshold Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event (other than (u) in the event that a lender under the
Existing Revolving Credit Agreement or any other revolving credit facility
becomes a “Defaulting Lender” (as defined therein), a prepayment or cash
collateralization by the Company of any unreallocated portion of such Defaulting
Lender’s outstanding swing line loans under the Existing Revolving Credit
Agreement or any other revolving credit facility), (v) any repurchase, repayment
or redemption or any offer to repurchase, prepay or redeem Indebtedness of any
Person acquired by the Company or any Subsidiary based on a change of control as
a result of the consummation of the acquisition, (w) the mandatory prepayment of
any bridge financing made with the proceeds of

 

52



--------------------------------------------------------------------------------

permanent financing or the proceeds of asset sales or equity issuances, (x) any
such default or event arising solely out of the violation by the Company or any
of its Subsidiaries of any covenant in any way restricting the Company, or any
such Subsidiary’s, right or ability to sell, pledge or otherwise dispose of
Unrestricted Margin Stock, (y) any event requiring the repurchase, repayment or
redemption (automatically or otherwise) or an offer to repurchase, prepay or
redeem any Threshold Indebtedness, or the delivery of any notice with respect
thereto, solely as a result of the Company’s or any of its Subsidiaries’ failure
to consummate a merger or other acquisition contemplated to be funded in whole
or in part with the proceeds of such Threshold Indebtedness or (z) for the
avoidance of any doubt, any right (including any prior right) of a holder or
holders of any Threshold Indebtedness that is convertible into equity securities
to require the repurchase, repayment or redemption of such Threshold
Indebtedness on a predetermined date provided in the documentation for such
Threshold Indebtedness, or an offer to repurchase, repay or redeem such
Threshold Indebtedness on such date or the delivery of a notice with respect
thereto) is to cause, or to permit the holder or holders or the beneficiary or
beneficiaries of such Threshold Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Threshold Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Threshold
Indebtedness to become payable or cash collateral in respect thereof to be
demanded (other than as described in clauses (u), (v), (w), (x), (y) and (z) of
this clause (B)); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company or any of its Material Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any of its Material
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Material Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by either (i) independent third-party insurance as to
which the insurer does not dispute coverage or (ii) another creditworthy (as
reasonably determined by the Administrative Agent) indemnitor that has been
notified thereof and has acknowledged its indemnity obligations with respect
thereto) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or such judgment is not satisfied, vacated or discharged; or

 

53



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. The Company denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained herein, in no event shall the
existence of a Default or Event of Default affect the obligations of each Lender
to make Loans under Section 2.01 on the Closing Date if the conditions set forth
in Section 4.02 are satisfied.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

54



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Company shall have no rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default exists;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to

 

55



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent

 

56



--------------------------------------------------------------------------------

and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

57



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Arranger nor any of the other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

58



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) [Intentionally Omitted];

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Company to pay
interest at the Default Rate;

(f) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

59



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Company, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any error,
ambiguity, inconsistency or defect in any Loan Document.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) (below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

60



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent,
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company or the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

61



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
each Related Party of any of the foregoing Persons (including the Attorney Costs
of the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the Attorney Costs of the Administrative Agent
and the Lenders) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Company. The Company shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof selected by it with
reasonable care), each Lender, the Arranger and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) from and
against (and will reimburse each Indemnitee as the same are incurred for) any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, damages, losses, liabilities and expenses (including, subject to the
limitations in subclause (y) of the last sentence of this clause (b), the
reasonable fees, charges and disbursements of counsel for any Indemnitee), joint
or several, of any kind or nature whatsoever that may be incurred or suffered
by, asserted against or involve an Indemnitee or brought by the Company, any of
its Subsidiaries, any of their respective Affiliates or any other Person or
entity, in each case, arising out of or in connection with or by reason of
(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith (including in connection with
the enforcement of the indemnification obligations set forth herein)) (i) the
Acquisition, (ii) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related

 

62



--------------------------------------------------------------------------------

Parties only, the administration of this Agreement and the other Loan Documents
or (iii) any Loan or the use or proposed use of the proceeds therefrom; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such action, suit, proceeding, claim, damage, loss, liability or expense
either (x) (1) is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (2) results from a claim brought by the Company
against an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (y) arises solely from
disputes solely between or among Indemnitees (except that in the event of such
dispute involving a claim or proceeding brought against the Administrative
Agent, an Arranger or any of their respective Related Parties (in each case,
acting in its capacity as such) by the other Indemnitees, the Administrative
Agent, such Arranger or such Related Party, as applicable, shall be entitled
(subject to the other limitations and exceptions set forth in this clause (b))
to the benefit of such indemnification) not relating to or in connection with
acts or omissions by the Company, any of its Subsidiaries, any of their
respective Affiliates or any other Person or entity; provided that each
Indemnitee will repay to the Company any reimbursements provided by the Company
to such Indemnitee to the extent that it is determined that such Indemnitee is
not entitled to such indemnification by virtue of one or both of the exceptions
in clauses (x) and (y) above. If legally permitted, any Indemnitee shall
promptly notify the Company in writing of any claim or action by a third party
for which the Indemnitee plans to seek indemnification hereunder; provided that
no failure or delay by any Indemnitee to so provide such notice shall relieve
the Company from any liability or obligation hereunder except to the extent of
any material prejudice, damage or liability caused by or arising out of such
delay or failure. Without limiting the rights of the Indemnitees under this
clause (b), including the right of Indemnitees to retain counsel at the
Company’s expense (but subject to the limitations with respect to such retention
of counsel contained in this clause (b)), the Company may settle or agree to the
entry of judgment with respect to any such claim or action; provided that the
Company shall not, without the subject Indemnitee’s written consent (such
consent not to be unreasonably withheld, conditioned or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any such investigation, litigation or proceeding, whether or not any
Indemnitee is an actual or potential party thereto, unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
such Indemnitee from any liabilities arising out of such claim, action or
proceeding and (ii) does not include any statement as to or any admission of
fault, culpability, wrong-doing or a failure to act by or on behalf of any
Indemnitee. Notwithstanding the foregoing, (x) any Indemnitee shall have the
right to settle any such claim or action without the consent of the Company
(such consent not to be unreasonably withheld or delayed), provided that the
Company shall have no liability for any settlement entered into without its
consent, and (y) the indemnification obligations under this clause (b) with
respect to the fees, charges and disbursements of any counsel for any Indemnitee
shall be limited to the reasonable and documented fees and expenses of (A) one
outside counsel for the Administrative Agent and the Arranger, taken together,
(B) one additional outside counsel for the Lenders, taken together, (C) one
local or foreign counsel in each relevant jurisdiction, (D) any necessary
special or regulatory counsel and (E) in the case of an actual or perceived
conflict of interest with respect to any of the counsel identified in clauses
(A) through (D) above, such additional counsel to each group of affected Persons
similarly situated, taken as a whole, as a reasonably necessary to eliminate
such conflict. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable

 

63



--------------------------------------------------------------------------------

unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery (unless prohibited by
applicable Law), the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

64



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans; provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default exists, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) [Intentionally Omitted.]

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) solely with respect to any assignment made
at any time after the Closing Date, an Event of Default exists at the time of
such assignment or (2) such assignment is to an existing Lender or an Affiliate
of an existing Lender after the Closing Date; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

 

65



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to any Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 3.01(f).

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Person that, through its
Lending Offices, is not capable of lending to the Company without the imposition
of any additional Indemnified Taxes.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

66



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04 without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant, shall be entitled, through
the applicable Lender, to the benefits of Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or successor provisions. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

67



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, a
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with
Section 3.01(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees on its own behalf and on behalf of
its Affiliates to keep confidential all non-public Information (as defined
below) provided to it by the Company or any of its Subsidiaries pursuant to or
in connection with this Agreement; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such Information
(a) to its Affiliates and to its Related Parties (so long as each such Person
has been informed of the confidential nature of such Information and instructed
to keep such Information confidential) solely for the purposes of, or otherwise
in connection with, this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby, (b) subject to an express
agreement to maintain the confidentiality of such Information in compliance with
the provisions of this Section 10.07, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or (ii) any actual or prospective direct or
indirect counterparty to any Swap Contract (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates, or of any
Affiliate of any Lender, in each case who have a need to know such Information
in accordance with customary business practices (it being understood that the
person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) upon the request or demand of any governmental or regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other governmental or regulatory authority (including by subpoena or
similar legal process) or as may otherwise be required pursuant to any
requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, other than as a
result of a disclosure by the Administrative Agent or any Lender or any of their
respective employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of their respective affiliates, in
violation of this paragraph, (h) upon the request of any rating agency when
required by it, (i) upon the request of the CUSIP Service Bureau or any similar
organization, (j) in connection with the exercise of any remedy hereunder or
under any of the Loan Documents or any action or proceeding (including the
preparation of any defense) relating to this Agreement, any other Loan Document
or any transaction or matter related thereto, or the enforcement of rights
hereunder or thereunder, (k) to any other party hereto or (l) with the consent
of the Company. The Administrative Agent or any Lender shall, prior to any
disclosure under clause (d), (e), (f), (h) or (i) above to (x) any governmental
or regulatory authority that does not have supervisory, regulatory or other
similar authority with respect to the Administrative Agent or such Lender and
that is seeking such disclosure solely in connection with an investigation,
litigation or other proceeding that does not otherwise involve the
Administrative Agent or such Lender or (y) any other person that is not a
governmental or regulatory authority, notify the Company of any request for the
disclosure of any such non-public Information so as to provide the Company with
the reasonable opportunity to obtain a protective order or other comparable
relief; provided that no such notification will

 

68



--------------------------------------------------------------------------------

be required if the Administrative Agent or such Lender (or their respective
counsel) reasonably determines that such notification would be prohibited by
applicable Law or court order. None of the Administrative Agent or any Lender
will make available to the Company or any of its Affiliates confidential
Information that they have obtained or may obtain from any other customer. The
Administrative Agent and each Lender are permitted to access, use and share with
any of their respective bank or non-bank Affiliates, agents, advisors (legal or
otherwise) or representatives any Information concerning the Company or any of
its Affiliates that is or may come into the possession of the Administrative
Agent, any Lender or any of such Affiliates; provided that, in each case, such
Information shall be used solely in connection with this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default exists, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Company against any and all of the obligations of
the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender, or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Company may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,

 

69



--------------------------------------------------------------------------------

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
any Borrowing. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to Section 3.06, if any Lender is a Defaulting Lender, if the
obligation of any Lender to make or continue Eurocurrency Rate Loans is
suspended pursuant to Section 3.02, if any Lender is a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Company the right to
replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

70



--------------------------------------------------------------------------------

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company;

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the event such Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Non-Consenting Lender and the Company also requires each other
Lender that is a Non-Consenting Lender to assign its Loans and Commitments; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto and promptly after notice to such Lender of the Company’s intent
to replace such Lender, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT, PROVIDED, HOWEVER, THAT THE
INTERPRETATION OF (A) TARGET MATERIAL ADVERSE EFFECT AND WHETHER A TARGET
MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE ACCURACY OF ANY ACQUISITION
AGREEMENT

 

71



--------------------------------------------------------------------------------

REPRESENTATION AND WHETHER AS A RESULT OF A BREACH THEREOF THE COMPANY OR ANY OF
ITS AFFILIATES HAS THE RIGHT TO TERMINATE THEIR RESPECTIVE OBLIGATIONS (OR TO
REFUSE TO CONSUMMATE THE ACQUISITION) UNDER THE ACQUISITION AGREEMENT AND
(C) WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE
ACQUISITION AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED ENTIRELY WITHIN THAT STATE, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER ANY APPLICABLE CONFLICT OF LAWS PRINCIPLES. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length

 

72



--------------------------------------------------------------------------------

commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
(B) the Company has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Administrative Agent, the Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Company or any of its Affiliates. To the fullest extent permitted by law, the
Company hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan

 

73



--------------------------------------------------------------------------------

Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Company in the Agreement Currency, the Company
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Company (or to any other Person who may
be entitled thereto under applicable law).

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THERMO FISHER SCIENTIFIC INC.

By:  

/s/ Anthony H. Smith

Name:   Anthony H. Smith Title:   Vice President, Tax and Treasury and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Joseph L. Corah

Name:   Joseph L. Corah Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 1,500,000,000.00        100.00 % 



--------------------------------------------------------------------------------

Schedule 5.08

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

Liens with respect to the B.R.A.H.M.S. GmbH facility located at Neuendorfstrasse
25, Hennigsdorf, Germany, arising pursuant to that certain Mortgage by and
between B.R.A.H.M.S. GmbH and Hypovereinsbank (now Unicredit Bank AG), dated as
of February 16, 1999.

Liens with respect to the facility located in Fremont, California under the
Memorandum of Lease, Deed of Trust and Security Agreement, dated as of
October 18, 2012, and the UCC financing statement # 2012 4027431 naming BA
Leasing BSC, LLC as secured party, filed with the Secretary of State of the
State of Delaware on October 18, 2012.

Liens with respect to the facility located in Carlsbad, California under the
Memorandum of Lease, Deed of Trust and Security Agreement, dated as of
December 31, 2015, and the UCC financing statement #2016 0047256 naming BA
Leasing BSC, LLC as secured party, filed with the Secretary of State of the
State of Delaware on January 4, 2016.

Liens with respect to the facility located in West Hills, California under the
Memorandum of Lease, Deed of Trust and Security Agreement, dated as of
November 3, 2016, and the UCC financing statement #2016 6804759 naming BA
Leasing BSC, LLC as secured party, filed with the Secretary of State of the
State of Delaware on November 3, 2016.

Liens against Thermo Fisher Scientific Inc. and its Subsidiaries arising in
connection with existing capital lease, operating lease, conditional sale and
deferred purchase price obligations of the type described in Schedule 7.02.



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

 

A. Credit Arrangements

Existing and/or future indebtedness for borrowed money and other credit
arrangements under the short-term (bilateral) credit arrangements by the banks
listed below for the utilization of the borrowers listed below up to the
aggregate credit limit amount per facility listed below:

 

Banks

 

Borrowers

 

Credit Limit Amounts

Barclays Bank PLC (UK)   Designated Subsidiaries   GBP 30,000,000 Royal Bank of
Scotland (various branches)   Designated Subsidiaries  

USD 30,000,000

EUR 4,500,000

Deutsche Bank (Germany)   Designated Subsidiaries   EUR 150,000,000

Nordea Bank (various)

Bank of America (various)

 

Designated Subsidiaries

Designated Subsidiaries

 

EUR 13,000,000

USD 100,000,000

Standard Bank (S.A.)   Thermo Electron (Pty) Ltd.   ZAR 34,495,000 ANZ
(Australia)   Designated Subsidiaries  

AUD 4,500,000

NZD 1,500,000

Banca Popolare de Milano (IT)   Designated Subsidiaries   EUR 750,000 Banco
Bilbao Vizcaya (Spain)   Designated Subsidiaries   EUR 4,550,225

Bank of Tokyo-Mitsubishi

UFJ, Ltd. (Japan & China)

  Designated Subsidiaries  

JPY 4,950,000,000

USD 30,000,000

Banca Intesa (Italy)   Designated Subsidiaries   EUR 14,500,000

Uni Credit Bank Austria AG

(Austria)

  Thermo Fisher Scientific Wiss. Ger. GmbH   EUR 2,350,000 HSBC (various
branches)   Designated Subsidiaries   ~ USD 100,000,000 CIMB Bank (Malaysia)  
Designated Subsidiaries   MYR 9,000,000 NED Bank (South Africa)   Thermo
Electron (Pty) Ltd.   ZAR 2,000,000 Credit Suisse (Switzerland)   Designated
Subsidiaries   CHF 13,545,000

UBS (Switzerland)

Bank of China (China)

Citibank

 

Thermo Fisher Scientific (Ecublens) SARL

Designated Subsidiaries

Designated Subsidiaries

 

CHF 5,000,000

RMB 77,000,000

USD 140,000,000

Separate pooling arrangements in each of the United Kingdom, The Netherlands,
Singapore and Sweden pursuant to which the banks party to the credit
arrangements described under this part (A) and Bank Mendes Gans have a right of
set-off against the accounts of certain subsidiaries of Thermo Fisher Scientific
Inc. party to the pooling arrangements in such jurisdictions.



--------------------------------------------------------------------------------

B. Obligations for the Deferred Purchase Price of Property or Services

Indebtedness arising pursuant to any existing operating leases with respect to
company cars, phones, office equipment, office furniture and other similar items
that are deemed to be deferred purchase price or other similar arrangements.

 

C. Notes, Bonds and Debentures

a. Debentures and Similar Instruments

Life Technologies Corporation 6.00% Senior Note due March 1, 2020 $750 million

Life Technologies Corporation 5.00% Senior Note due January 15, 2021
$400 million

b. Long-Term Notes Payable

 

     Balance as of July 1, 2017      Lender        ($000)                       

B.R.A.H.M.S. GmbH

           

Current

      $ 457           Unicredit  

Long-Term

         $ 241     

c. Short-Term Notes Payable

Indebtedness arising pursuant to any existing revolving credit arrangement as
set forth in Section A above.

 

D. Indebtedness Created or Arising Under Conditional Sale or Other Title
Retention Agreement for Acquired Property

Indebtedness arising pursuant to any existing operating leases with respect to
company cars, phones, office equipment, office furniture and other similar items
that may be deemed to be conditional sale or other similar obligations.

 

E. Capital Lease Obligations

Indebtedness arising pursuant to any existing operating leases with respect to
company cars, phones, office equipment, office furniture and other similar items
that may be deemed to be capital lease or other similar obligations.

 

F. Obligations, Contingent or Otherwise, as an Account Party or Applicant Under
or In Respect of Banker’s Acceptances

None.



--------------------------------------------------------------------------------

G. Reimbursement Obligations in respect of Drawings or Payments made under
Letters of Credit, Surety or Performance Bonds or Similar Arrangements that are
not Satisfied within Three Business Days following the Date of Receipt of Notice
of such Drawing or Payment

None.

 

H. Liquidation Value of Mandatorily Redeemable Preferred Capital Stock

None.

 

I. Guarantees in respect of Obligations Described in (A) through (F) and (H)

Intercompany or cross-guarantees related to the Indebtedness described in part
(A) above.

 

J. Obligations in (A) through (I) above Secured by any Lien on Property

See Schedule 7.01.



--------------------------------------------------------------------------------

Schedule 7.04

Permitted Dispositions

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices; Taxpayer
Identification Number;

Other Identifying Information

I. Borrower Information

Taxpayer Identification Number: 04-2209186

Website: http://www.thermofisher.com

II. Addresses for Notices

If to Borrower:

Thermo Fisher Scientific Inc.

168 Third Avenue

Waltham, Massachusetts 02451

Attention: Treasurer

Telecopy: 781-622-1236

Telephone: 781-622-1000

with a copy to:

Thermo Fisher Scientific Inc.

168 Third Avenue

Waltham, Massachusetts 02451

Attention: General Counsel

Telecopy: 781-622-1283

Telephone: 781-622-1000

Email: seth.hoogasian@thermofisher.com

If to the Administrative Agent:

Administrative Agent’s Office

(for payments & requests for Credit Extensions):

Bank of America, N.A.

101 N Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Renee Blackmore

Telecopy: 704-409-0024

Telephone: 980-387-2484

Email: renee.m.blackmore@baml.com

Bank of America, N.A.

New York, NY

Account No. (for Dollars): 1366212250600

ABA# 026009593

Ref: Thermo Fisher Scientific Inc., Attn: Credit Services



--------------------------------------------------------------------------------

Other Notices as Administrative Agent.

Bank of America, N.A. Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Liliana Claar

Telecopy: 415-503-5003

Telephone: 415-436-2770

Email: liliana.claar@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of August 11,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

The Company hereby requests, on behalf of itself (select one):

☐ A Borrowing of Committed Loans

☐ A conversion or continuation of Committed Loans

On                                                           (a Business Day).

In the amount of $                                     .

Comprised of                                                          .

[Type of Committed Loan requested]

For Eurocurrency Rate Loans: with an Interest Period of          months.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of August 11, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Same Day Funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[THERMO FISHER SCIENTIFIC INC.] BY:  

 

NAME:  

 

TITLE:  

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                                                                                
                                                              

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of August 11,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[controller] of the Company hereby certifies as of the date hereof that he/she
is the                      of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required to be delivered by Section 6.01(a) of the Agreement for the fiscal year
of the Company ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section; and

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
to be delivered by Section 6.01(b) of the Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default exists.]

--or--

[the following covenants or conditions have not been performed or observed, and
the following is a list of each such Default and its nature and status:]

2. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                         ,             .

 

THERMO FISHER SCIENTIFIC INC. By:     Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated

EBITDA

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve Months
Ended

Consolidated

 

Net Income

              

+       income tax expense

              

+       interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans)

              

+       depreciation and amortization expense

              

+       amortization of intangibles and organization costs

              

+       extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for Subject Period, non-cash losses on
sales of assets outside of the ordinary course of business)

              

+       any extraordinary, unusual or non-recurring cash expenses or losses to
the extent they do not exceed, in the aggregate, $75,000,000 during Subject
Period

              

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

+       stock-based compensation expense

              

+       non-recurring cash charges incurred in the four consecutive fiscal
quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, related to
(a) the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $150,000,000
in the aggregate for such four consecutive fiscal quarter period and
(b) additional Qualified Acquisitions over the life of this Agreement, including
related non-recurring integration costs of the Company and its Subsidiaries, in
an aggregate amount not to exceed $250,000,000 for such four consecutive fiscal
quarter period

              

-        interest income

              

-        extraordinary, unusual or non-recurring non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for Subject Period, non-cash gains on the
sales of assets outside of the ordinary course of business)

              

-        extraordinary, unusual or non-recurring cash income or gains to the
extent they exceed, in the aggregate, $75,000,000 during Subject Period

              

-        income tax credits (to the extent not netted from income tax expense)

               Consolidated EBITDA               

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense   

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

   Twelve
Months
Ended

+       total cash interest expense (including that attributable to Capital
Lease Obligations) of the Company and its Subsidiaries for Subject Period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries

              

-        commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing but including net costs
under Swap Contracts in respect of interest rates to the extent such net costs
are allocable to the Subject Period in accordance with GAAP

              

Consolidated Interest Expense

              

I. Section 7.06 – Consolidated Leverage Ratio.

 

A.

  

all Indebtedness of the Company and its Subsidiaries at Statement Date:

   $                    

B.

  

Consolidated EBITDA for Subject Period:

   $                    

C.

  

Consolidated Leverage Ratio (Line I.A ÷ Line I.B):

   $                    

D.

  

Maximum Permitted Consolidated Leverage Ratio for the following Subject Periods:

   5.0 to 1.01

 

1  With a step down to 4.5 to 1.0 for any fiscal quarter ended at least six
(6) months after the Closing Date; provided that, to the extent the maximum
consolidated leverage ratio set forth in the Existing Revolving Credit Agreement
(as such Existing Revolving Agreement is amended from time to time hereafter and
which shall include, for the avoidance of doubt, the manner in which such ratio
is calculated, any step ups for Qualified Acquisitions and the relevant defined
terms under such Existing Revolving Credit Agreement used in such calculation)
is more restrictive to the Company than the ratio set forth herein on any
relevant measurement date, the maximum Consolidated Leverage Ratio applicable to
this Agreement shall automatically be modified to the extent necessary so that
the maximum Consolidated Leverage Ratio permitted under this Agreement for such
measurement date is not greater than the maximum consolidated leverage ratio
permitted under the Existing Revolving Credit Agreement (as such Existing
Revolving Agreement is amended from time to time hereafter) for such measurement
date.

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

II. Section 7.07 – Consolidated Interest Coverage Ratio.

 

A.

  

Consolidated EBITDA for Subject Period:

   $                 

B.

  

Consolidated Interest Expense for Subject Period:

   $                 

C.

  

Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):

   $                 

D.

  

Minimum Permitted Consolidated Interest Coverage Ratio:

   3.0 to 1.0

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.      Assignor[s]:

 

 

 

 

 

 

 

E-1

Assignment and Assumption



--------------------------------------------------------------------------------

Assignee[s]  

 

 

 

 

 

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
Borrower(s):  

 

 

 

 

 

Administrative Agent.   Bank of America, N.A., as the administrative agent under
the Credit Agreement Credit Agreement.   Term Loan Agreement, dated as of
August [11], 2017, among Thermo Fisher Scientific Inc., the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

Assigned Interest[s]:  

Assignor[s]

  

Assignees[s]

  

Facility Assigned

  

Aggregate
Amount of
Commitment
For all Lenders

  

Amount of
Commitment
Assigned

  

Percentage
Assigned of
Commitment

  

CUSIP

Number

 

Trade Date:                                     ]4

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[Remainder of page intentionally left blank.]

 

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

By:  

 

Title:  

 

[Consented to and] Accepted:

BANK of America, N.A., as Administrative Agent

 

By:  

 

Title:  

 

[Consented to:]

By:  

 

Title:  

 

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

TERM LOAN AGREEMENT DATED AS OF AUGUST 11, 2017, AMONG THERMO FISHER

SCIENTIFIC INC., THE LENDERS FROM TIME TO TIME PARTY THERETO AND BANK OF

AMERICA, N.A., AS ADMINISTRATIVE AGENT.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[INTENTIONALLY OMITTED]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of August 11, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the applicable
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN OR
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:  

 

  Title:  

 

Date:                             , 20[     ]

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of August 11, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN OR W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[    ]

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of August 11, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
applicable Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN OR W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN OR W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[    ]

 

I-3-1



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of August 11, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN OR W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN OR W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[     ]

 

H-1

Form of Designated Borrower – Joinder Agreement